By the Court:
The proceedings here are governed by section sixty-five of the Act entitled “an Act to provide for the management and sale of the lands belonging to the State ” (Stats. 1867-8, p. 526). It appears by the complaint that the defendant Herman is the owner dr one of the owners of the certificate of purchase. There is no allegation that the name of the holder is unknown, and there is, therefore, no foundation for bringing the action against a fictitious person, and consequently no authority to make service of the summons by publication under the special provisions of the Act referred to.
Judgment reversed and cause remanded.